Filed with the Securities and Exchange Commission on February 12, 2015 1933 Act Registration File No. 33-7699 1940 Act File No. 811-4786 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED REGISTRATION NO. 33-7699 Post-Effective Amendment No.57 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED REGISTRATION NO. 811-4786 Amendment No.57 ARIEL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 200 East Randolph Street, Suite2900 Chicago, Illinois 60601 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (312) 726-0140 Agent for service: With copies to: Arthur Don, Esq. Greenberg Traurig, LLP 1treet, N.W. Washington, D.C.20006 Mareilé B. Cusack Ariel Investment Trust 200 East Randolph Street Suite2900 Chicago, Illinois 60601 Alia S. Vasquez, Esq. U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) oon (date)pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of rule 485. Title of Securities Being Registered: Shares of Beneficial Interest of: Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Fund and Ariel Global Fund. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 57 to the Registration Statement of Ariel Investment Trust. (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.56 on FormN-1A filed January 28, 2015.This PEANo.57 is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summaries first provided in PEANo.56 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b)and the Registrant has duly caused this Post-Effective Amendment No. 57 to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Chicago and State of Illinois on the 12th day of February, 2015. ARIEL INVESTMENT TRUST By: /s/ Mellody Hobson Mellody Hobson, President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 57 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ James W. Compton* Trustee February 12, 2015 James W. Compton /s/ William C. Dietrich* Lead Independent Trustee February 12, 2015 William C. Dietrich /s/ Christopher G. Kennedy* Trustee February 12, 2015 Christopher G. Kennedy /s/ H. Carl McCall* Trustee February 12, 2015 H. Carl McCall /s/ Mellody Hobson* Principal Executive Officer, President February 12, 2015 Mellody Hobson and Trustee /s/ Merrillyn J. Kosier* Trustee February 12, 2015 Merrillyn J. Kosier /s/ John W. Rogers,Jr.* Trustee February 12, 2015 John W. Rogers,Jr. /s/ James M. Williams* Trustee February 12, 2015 James M. Williams /s/ William M. Lewis,Jr.* Trustee February 12, 2015 William M. Lewis,Jr. /s/ Kim Y. Lew Trustee February 12, 2015 Kim Y. Lew /s/ Jeffrey H. Rapaport Principal Financial Officer, February 12, 2015 Jeffrey H. Rapaport Principal Accounting Officer and Treasurer *By: /s/ Mellody Hobson Mellody Hobson, Attorney-in-fact *Mellody Hobson signs this document on behalf of each of the foregoing persons pursuant to the Powers of Attorney. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
